                        IN THE UNITED STATES DISTRICT COURT
                                                                                   HEZE
                       FOR THE EASTERN DISTRICT OF VIRGINIA                         SEP 2 4 2013
                                   Richmond Division
                                                                              CLERK. U.S. DISTRICT COURT
                                                                                    RICHMOND           '
UNITED STATES OF AMERICA,

V,                                                 Criminal Action No. 3:13CR114-HEH

JAQUAN C. DOUGLAS,

          Defendant.


                                MEMORANDUM OPINION
                                  (Granting § 2255 Motion)

          Jaquan C. Douglas, a federal inmate proceeding with counsel, filed this successive

28 U.S.C. § 2255 Motion ("§ 2255 Motion," ECF No. 52) arguing that his firearm

convictions are invalid underJohnson v. UnitedStates, 135 S. Ct. 2551 (2015).' The

Government initially filed a Motion to Dismiss the § 2255 Motion contending that it is

barred by the relevant statute of limitations. (ECF No. 56.) Thereafter, the Court ordered

further briefing. In its most recent Supplemental Memorandum, the Government now

argues that Douglas's claim is procedurally defaulted and barred from review here. (ECF

No. 64, at 6-12.) The Government also asks in the alternative that, if the Court "were to

disagree with the government's arguments about the validity of the defendant's § 924(c)

conviction on Count Three and were to vacate that conviction, it should order a

resentencing at which defendant and the government can urge an appropriate new


' Counsel filed the § 2255 Motion on June 24, 2016. (ECFNo. 52.) Three days later Douglas
filed a pro se § 2255 motion. (ECF No. 54.) However, on July 28,2016, Douglas filed a Notice
of Statement by Movant wherein he represents that he wishes counsel to file the § 2255 motion
on his behalf. (ECF No. 59.) Accordingly, the operative § 2255 motion before the Court is the
version filed by counsel on June 24,2016 and the Court will not consider the pro se § 2255
motion.
